Citation Nr: 1451487	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-01 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 10, 2011.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on or after December 10, 2011.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2014 rating decision, the agency of original jurisdiction (AOJ) increased the PTSD evaluation to 70 percent, effective from December 10, 2011.  While the Veteran has been granted an increased rating during the pendency of this appeal, this evaluation does not represent the highest possible benefit.  Thus, the issue remains in appellate status as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files do not contain additional documents pertinent to the present appeal.

In an April 2014 written submission, the Veteran indicated that he was considering filing a claim of entitlement to service connection for a prostate disorder.  The VBMS electronic claims file shows an October 2014 date of claim for this issue, which is noted as pending before the AOJ.  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  First, the Veteran submitted a September 2014 report from his private treatment provider detailing the current effects of PTSD on his daily life, including work.  The Veteran was most recently provided a VA examination in January 2012.  The Board finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, this private report was submitted without a waiver of the AOJ's initial consideration.  As the case is being remanded, the AOJ will have the opportunity to review this evidence in the first instance.  38 C.F.R. § 20.1304(c).

Second, the issue of TDIU has been raised by the record.  In particular, the Veteran's representative indicated that the September 2014 private treatment provider's report "confirm[ed] that [the Veteran's] service-connected disabilities prevent employment."  Thus, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder(s), in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

3.  After completing the above actions, the case should be reviewed by the AOJ on the basis of additional evidence, including any evidence received since the July 2014 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

